Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record, both alone and in combination, fails to disclose nor sufficiently suggest a memory, operatively coupled to the processor, the memory being configured to store template optical marker data; an optical sensor, operatively coupled to the processor, for receiving optical marker data, wherein the optical marker data comprises data relating to individual ones of a plurality of optical markers, spaced apart from each other in three-dimensional space; a marker processing module, operatively coupled to the processor, for processing the optical marker data to determine locations of each of the plurality of optical markers in the three- dimensional space, i. wherein the marker processing module is configured to compare the determined locations of each of the plurality of markers with the template optical marker data to determine a match, ii. wherein the marker processing module is configured to transmit a request signal via the communications circuitry if a match is determined, iii. wherein the processor is configured to receive and process vehicle data, comprising characteristics of a vehicle, via the communications circuitry in response to the request signal; and a device operation control module, operatively coupled to the processor, wherein the device operation control module is configured to generate one or more control signals based on the processed vehicle data to control the operation of a control device as claimed and arranged by applicant when read in light of the specification.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665